        Case 2:14-cr-00408-RFB-NJK Document 103 Filed 10/27/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_lazo@fd.org

 7   Attorney for Gerald L. Johnson

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:14-CR-408-RFB-NJK

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   GERALD L. JOHNSON,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Simon F. Kung, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Raquel Lazo, Assistant Federal Public Defender, counsel for Gerald L. Johnson, that the
21   Revocation Hearing currently scheduled on October 29, 2020 at 1:30 pm, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      One of the new law violations alleged in the petition is pending a preliminary
25   hearing in state court. That hearing is currently scheduled for December 7, 2020. The resolution
26
        Case 2:14-cr-00408-RFB-NJK Document 103 Filed 10/27/20 Page 2 of 3




 1   of the state case will impact the manner in which the parties resolve the petition and proceed at
 2   the revocation hearing.
 3          2.      The defendant is not in custody and agrees with the need for the continuance.
 4          3.      The parties agree to the continuance.
 5          This is the first request for a continuance of the revocation hearing.
 6          DATED this 20th day of October, 2020.
 7
 8    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
 9
10       /s/ Raquel Lazo                                 /s/ Simon F. Kung
      By_____________________________                 By_____________________________
11    RAQUEL LAZO                                     SIMON F. KUNG
      Assistant Federal Public Defender               Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        \
        Case 2:14-cr-00408-RFB-NJK Document 103 Filed 10/27/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:14-CR-408-RFB-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     GERALD L. JOHNSON,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                         January 7, 2021
     Thursday, October 29, 2020 at 1:30 p.m., be vacated and continued to ________________ at

12                1210:00
                      30 __.m.;
     the hour of ___:___  p a or to a time and date convenient to the court.
13          DATED this 27th
                       ___ day of October, 2020.

14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
